                                  UNITED STATES DISTRICT COURT                                            JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES -- GENERAL

Case No.       CV 20-758-JFW(PJWx)                                               Date: January 31, 2020

Title:         Pacoima Plaza LLC-v- Jose Orellana, et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

               Shannon Reilly                                   None Present
               Courtroom Deputy                                 Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                         ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                      None

PROCEEDINGS (IN CHAMBERS):                    ORDER REMANDING ACTION TO LOS ANGELES
                                              SUPERIOR COURT

      On December 26, 2019, Plaintiff Pacoima Plaza, LLC. (“Plaintiff”) filed a Complaint for
Unlawful Detainer against Defendant Jose Orellana (“Defendant”) in Los Angeles Superior Court.
On January 24, 2020, Defendant filed a Notice of Removal, alleging that this Court has jurisdiction.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Defendant bears the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

        Defendant fails to meet his burden of demonstrating that removal is proper. Plaintiff’s
Complaint alleges one claim for unlawful detainer under state law. While Defendant alleges in his
Notice of Removal that the claim arises under federal law, “[a]n unlawful detainer action does not
raise a question arising under federal law and so, once removed, must be remanded for lack of
jurisdiction.” Cooper v. Washington Mut. Bank, 2003 WL 1563999, *2 (N.D. Cal. Mar. 19, 2003)

S:\JFW\CIVIL CASES\Pacoima Plaza LLC 20-758\Remand Order.wpd
                                                                                    Initials of Deputy Clerk sr
(internal citation omitted). Accordingly, there is no federal question jurisdiction presented by
Plaintiff’s action.

        For the foregoing reasons, this Court lacks subject matter jurisdiction over this action.
Accordingly, this action is REMANDED to Los Angeles Superior Court for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

       IT IS SO ORDERED.




S:\JFW\CIVIL CASES\Pacoima Plaza LLC 20-758\Remand Order.wpd
                                                                                 Initials of Deputy Clerk sr
